Appeal by the defendant from a judgment of the Supreme Court, Queens *587County (Beerman, J.), rendered September 4, 1992, convicting him of petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the outset of the plea proceeding in the present case, the court asked the defendant, a native speaker of Urdu, whether he understood what his interpreter was saying, and the defendant responded that he did. The court also asked the defendant if he had discussed any and all defenses that he might have with his attorney, and the defendant stated that he had. The court then asked the defendant if he understood that he had the right to plead not guilty, the right to a jury trial, the right to be represented by counsel, the right to remain silent, the right to be convicted only upon proof beyond a reasonable doubt, and whether he understood that by pleading guilty he was admitting that he had committed the crime. The defendant responded affirmatively. The defendant acknowledged that no one had threatened or forced him to plead guilty and that his plea was voluntary and of his own free will. The court specifically asked the defendant, before he waived his right to appeal, if he had discussed that right with his attorney, and the defendant answered, "Yes, your Honor.” Under these circumstances, it is clear that the defendant’s plea was knowing, intelligent, and voluntary (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Accordingly, we enforce the defendant’s waiver of his right to appeal and affirm the judgment (see, People v Callahan, supra). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.